The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 9/01/2022 have been fully considered but they are not persuasive.
The applicant argues that the office has admitted on the record that Dupinay et al. does not have two layers.  The examiner agrees, but would add that this is not the basis of the rejection at issue.  The applicant is directed to paragraphs 19-21 of the prior office action where the examiner addressed the limitation in an obviousness rejection that does not rely on Dupinay et al. disclosing two layers.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., (i) is a non-pastille formulation, see Remarks, page 10, second paragraph) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the product is made in two layers instead of a continuous layer, see Remarks, page 11, second paragraph) are not recited in the rejected claim(s).  The claim specifies that the structure is multi-layer but does not indicate that the product must be made with two layers. In the current rejection, the multiple layers are a result of the formation which is not excluded by the instant claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant argues that Dupinay does not disclose at least formulation (i).  The examiner disagrees.  The applicant has not provided support for this statement. 
In response to applicant's argument that Serpelloni teaches away, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The applicant argues that nothing in Dupinay would suggest to one of ordinary skill to use tobacco extract in an amount of about 2% because Dupinay disclose using very small quantities of highly pure nicotine.  The examiner disagrees.  As stated in the rejection (see Remarks, paragraph 14) Dupinay et al. disclose nicotine as an active ingredient and disclose that active ingredients can be plant extracts which would lead one of ordinary skill to use tobacco extract.  
The applicant quotes from Patent Board Decision 2013-004307.  This appeal was not found in the instant case.  Instead Patent Board Decision 2017-007133, mailed 6/18/2018 is the only appeal decision document regarding this application.  In the Patent Board Decision mailed 6/18/2018, the board considered the argument that tobacco extract would be obvious to use in place of nicotine as indicated in the rejection.  The board upheld the rejection (see page 6 and 7).  The examiner has also provided why the amount of tobacco extract would have been a result effective variable (see prior office action, paragraph 17).
The applicant argues that Dupinay would not be combined with Clapp.  This argument was addressed in the Paten Board decision (6/14/2018).
In response to applicant's argument that release rates of (i) and (iv) are based on their composition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that composition causes the formulation of (i) and (iv) to have different release rates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 8, 9, and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dupinay et al. (US 8,545,870) in view of, Clapp (Ultrafiltration 1990), Wikipedia Contributors (Pastille), Kessel et al. (US 6,689,299), Serpelloni (US 4,620,982), and the Applicant’s admitted prior art.
Regarding claims 1, 2, and 8, Dupinay et al. disclose a dissolvable pastille formulation (corresponding to formulation i) comprising 80-99% of a sugary excipient (sucrose, sorbitol, isomalt or maltitol; col. 2, 21-25) and a natural gum binder (gum arabic; col. 2, 5-8). 
Dupinay et al. do not expressly disclose incorporating tobacco particulate material or tobacco extract.  However, Dupinay et al. disclose that the product contains nicotine as an active ingredient (col. 2, 29-30; col. 3, 38-41) and also disclose that the active ingredient can be a plant extract (col. 3, 38-41).  It would have been obvious to one of ordinary skill in the art at the time of invention to use tobacco extract (i.e. a plant extract) as the source of nicotine in the invention of Dupinay et al. The motivation is provided by Dupinay et al. teaching the use of nicotine as well as plant extracts and that it is notoriously well known in the art at the time of invention that tobacco and its extracts contain nicotine.  
Dupinay et al. does not disclose an ultrafiltered tobacco extract or that the extract consists of only compounds with a molecular weight below about 5,000 Da.  However, it is known in the art to ultrafilter tobacco extracts to remove protein and suspended solids and enrich nicotine and sugars (See Clapp page 8).  Clapp also disclose several ultrafiltration membranes that remove almost all molecules larger than about 5,000 Da (see Clapp page 6, curves for G-5, G-10, and G-20). It would have been obvious to one of ordinary skill in the art at the time of invention to use ultrafiltered tobacco extract because it has increased sugar and nicotine content as well as reduced biological activity (i.e. carcinogens, etc.) and thus provide the product of Dupinay et al. a product with more sugar, nicotine, and fewer harmful components (i.e. reduced biological activity).  Clapp also illustrates approximate sizes of molecules that can be removed by ultrafiltration membranes.  Ultrafiltration covers a broad range, from roughly 150 Da to 100,000 Da.  However, sugar and “pyrogen” are shown with sugars ending less than halfway between 200 and 20,000 Da, and pyrogen starting around 10,000 Da.  As indicated above, sugars are desirable but molecules that produce unwanted compounds indicated here as pyrogens.  It would have been obvious to one of ordinary skill in the art at the time of invention to use ultrafiltration, such as the filters disclosed by Clapp, to remove pyrogens and other unwanted products larger than about 5,000 Da.  It would have been obvious to one of ordinary skill in the art at the time of invention that a product with protein and suspended solids removed would allow the transmission light (i.e. be translucent) because suspended solids have been removed.  The prior art is using the same process (i.e. ultrafiltration) as the applicant and the nature of the finished product would have inherently been the same (i.e. translucent or transparent).    


Dupinay et al. also disclose a dissolvable pastille formulation (corresponding to formulation iv), comprising 80-99% of a sugary excipient (sucrose, sorbitol, isomalt or maltitol; col. 2, 21-25) and a natural gum binder (gum arabic; col. 2, 5-8).
Although Dupinay et al. do not disclose a pastille as “lightly chewable…in the form of a hardened solid gel” a pastille is by definition a lightly chewable hardened solid gel.  Pastille is defined as, “A pastille is a type of sweet or medicinal pill made of a thick liquid that has been solidified and is meant to be consumed by light chewing and allowing it to dissolve in the mouth,” (Wikipedia Contributors, “Pastille”).  Furthermore the applicant defines pastille in the same terms, stating:
As used herein, the term "pastille" refers to a dissolvable oral formulation made by solidifying a liquid or gel composition, such as a composition that includes a gelling or binding agent, so that the final product is a hardened solid gel. In certain embodiments, such formulations are characterized by sufficient cohesiveness to withstand light chewing action in the oral cavity without rapidly disintegrating.

It would have been obvious to one of ordinary skill in the art that the pastille of Dupinay et al. would have the same characteristics as claimed because those characteristics are key attributes in the definition of the term pastille. In addition, the instant claims “a lightly chewable pastille formulation” and not a lightly chewable pastille.    
Dupinay et al. do not expressly disclose incorporating tobacco particulate material or tobacco extract.  However, Dupinay et al. disclose that the product contains nicotine as an active ingredient (col. 2, 29-30; col. 3, 38-41) and also disclose that the active ingredient can be a plant extract (col. 3, 38-41).  It would have been obvious to one of ordinary skill in the art at the time of invention to use tobacco extract (i.e. a plant extract) as the source of nicotine in the invention of Dupinay et al. The motivation is provided by Dupinay et al. teaching the use of nicotine as well as plant extracts and that it is notoriously well known in the art at the time of invention that tobacco and its extracts contain nicotine.  
Dupinay et al. does not disclose an ultrafiltered tobacco extract or that the extract consists of only compounds with a molecular weight below about 5,000 Da.  However, it is known in the art to ultrafilter tobacco extracts to remove protein and suspended solids and enrich nicotine and sugars (See Clapp page 8).  Clapp also disclose several ultrafiltration membranes that remove almost all molecules larger than about 5,000 Da (see Clapp page 6, curves for G-5, G-10, and G-20). It would have been obvious to one of ordinary skill in the art at the time of invention to use ultrafiltered tobacco extract because it has increased sugar and nicotine content as well as reduced biological activity (i.e. carcinogens, etc.) and thus provide the product of Dupinay et al. a product with more sugar, nicotine, and fewer harmful components (i.e. reduced biological activity).  Clapp also illustrates approximate sizes of molecules that can be removed by ultrafiltration membranes.  Ultrafiltration covers a broad range, from roughly 150 Da to 100,000 Da.  However, sugar and “pyrogen” are shown with sugars ending less than halfway between 200 and 20,000 Da, and pyrogen starting around 10,000 Da.  As indicated above, sugars are desirable but molecules that produce unwanted compounds indicated here as pyrogens.  It would have been obvious to one of ordinary skill in the art at the time of invention to use ultrafiltration, such as the filters disclosed by Clapp, to remove pyrogens and other unwanted products larger than about 5,000 Da.  It would have been obvious to one of ordinary skill in the art at the time of invention that a product with protein and suspended solids removed would allow the transmission light (i.e. be translucent) because suspended solids have been removed.  The prior art is using the same process (i.e. ultrafiltration) as the applicant and the nature of the finished product would have inherently been the same (i.e. translucent or transparent).    
Dupinay et al. disclose that the formulation contains 1-10% of a matrix agent (i.e. binder), and 80-99% of a major sugary excipient such as sorbitol (a sugar alcohol).  Although Dupinay et al. do not explicitly disclose including a humectant in about 0.5% or greater, it is notoriously well known in the art at the time of invention/filing that sugar alcohols such a sorbitol are also humectants.  Therefore, the invention of Dupinay et al. using sugar alcohols contains a humectant in 0.5% or greater concentration.  
Dupinay et al. disclose examples of the amount of plant extract to be used in the pastille.  However, it would have been obvious to change the amount of tobacco extract to obtain various amounts nicotine because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  It also would have been notoriously well known in the art to produce pastilles with different amounts of nicotine so that users could choose the amount of nicotine to suit their needs, such as gradually reducing nicotine doses to treat addiction or higher levels of nicotine to adapt to using pastilles instead of other forms of tobacco. 
Dupinay et al. do not disclose including 0.5% or greater glycerine and/or propylene glycol.  However, Kessel et al. disclose a similar pastille formulation (col. 2, 32-36) comprising a sugar alcohol (col. 4, 40-49) and a polymeric binder such as a natural polysaccharide (i.e. gum, col. 3, 33-42).  Kessel et al. go on to indicate using a plasticizers such as glycerol and propylene glycol in amounts less than 30% to decrease the softening point of the polymeric binder so the processing and shaping of the product can be accomplished at lower temperatures and prevent exposing the active ingredient to high temperatures (col. 4, 13-39).  It would have been obvious to one of ordinary skill in the art at the time of invention/filing to use plasticizers, including glycerol and propylene glycol, in amounts less than 30% to reduce the processing temperature of the product and protect the active ingredient or flavoring.  

As discussed above, the composition of Dupinay et al. meets the limitations of formulations (i) and (iv).  Dupinay et al. does not expressly disclose a second layer where the core is formulation (i) and the continuous outer layer is (iv). However, the composition of Dupinay et al. meets the limitations of both the formulations of (i) and (iv).   
First, it would have been inherent as well as obvious to one of ordinary skill in the art at the time of invention/filing that a composition with a composition of two identical materials (meeting the compositions of (i) and (iv)) made in two layers would be the same as a composition made continuous.  
Second, it would have been obvious to one of ordinary skill in the art at the time of invention/filing that the center of the pastille of Dupinay et al. would have a different structure than the outer portions and therefore have two layers, a core and an outer layer.  Serpelloni teaches that the inner part of the pastille is always wet when forming pastilles with sorbitol.  Therefore, forming pastille’s with sorbitol, as described by Dupinay et al., would inherently result in a pastille with a wet center, having a different organoleptic property while having the same basic formulation in the center and outer layer that meets both formulation (i) and (iv).  

Regarding claim 9, Dupiay et al. does not expressly disclose the amount of active ingredient (i.e. tobacco extract).  However, it would have been obvious to change the amount of these ingredients to obtain various amounts nicotine and consistency because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215  (CCPA).  In particular, it is notoriously well known that nicotine concentration can be varied to try and replace the nicotine consumption of consumers currently using other nicotine products as well as lowering the concentration of nicotine to attempt to reduce addiction to nicotine.   

Regarding claim 34, Dupinay et al. discloses containing active ingredients and in light of the teaching of Serpelloni, the center wet material would have the same active ingredient as the outer layer of material.  The outer later described by Serpelloni would inherently dissolve first during use and result in a fast release of active ingredient while the inner active ingredient cannot be released until it is exposed and is therefore, inherently, its release is extended.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FELTON/
Primary Examiner, Art Unit 1747